REINHARDT, Circuit Judge.
I dissent. Having expressly retained jurisdiction for 120 days only, the district court lost jurisdiction at the end of the 120-day period. It’s as simple as that. The 120 days having expired, the district court had no jurisdiction to enter the judgment. For that reason, I do not reach the merits, although I note that the judgment that was entered (in excess of the court’s jurisdiction) contained material errors in that it does not provide, as it should have, for any reduction or return of funds as a result of a sale of the stock by Cranshire, notwithstanding my colleagues’ statement to the contrary.